Citation Nr: 0311130	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-33 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
September 1980.  He also served in the Army National Guard, 
which includes a period of active duty for training (ADT) 
from August 1983 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in which the RO, in pertinent part, denied 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss and a bilateral knee disorder.  The 
veteran filed a notice of disagreement (NOD) in September 
1997.  In October 1997 the RO issued a statement of the case 
(SOC), which continued the denial of the veteran's claims.  A 
timely substantive appeal was filed in November 1997.

The veteran provided oral testimony before a Hearing Officer 
at the RO in December 1998, a transcript of which has been 
associated with the claims file.  Subsequently, in a June 
1999 Hearing Officer's decision and supplemental SOC (SSOC), 
the denial of the veteran's claims was continued.

This matter was previously before the Board in May 2000, at 
which time it was remanded for additional development.

An SSOC was issued in November 2002, in which the denial of 
the veteran's claims was continued.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West. 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  

In this case, the Board is not satisfied that all facts have 
been properly developed.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, in lieu of remanding the case to the agency 
of original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  A review of the veteran's claims file 
reveals that additional evidentiary development is warranted 
prior to final appellate determination in this case.

However, on May 1, 2003, prior to the Board's initiation of 
development action in preparation for appellate review, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held 38 
C.F.R. § 19.9(a)(2)(ii) to be invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new Federal 
Circuit decision, the Board is compelled to remand the 
veteran's case to the RO for further evidentiary development 
and readjudication.


Pursuant to the Board remand in May 2000, personnel records 
from the New York Army National Guard have been obtained.  
The records confirm that the veteran's service includes a 
period of ADT in the Army National Guard from August 1983 to 
September 1996.  Service medical records dated in February 
1996 include an audiological evaluation, which shows the 
veteran had impaired hearing under 38 C.F.R. § 3.385 
(defining disability due to impaired hearing).  A VA 
audiological examination in January 1997 also revealed 
impaired hearing, bilaterally.  The veteran has not been 
afforded a VA examination to determine the nature and 
etiology of his bilateral hearing impairment.  The Board 
finds that examination of the veteran by an otolaryngologist, 
to include an audiologic evaluation would materially assist 
in the adjudication of this appeal.

In addition, in this case, the RO has not issued a 
development letter consistent with the notice requirements of 
the VCAA.  The United States Court of Appeals for Veteran 
Claims (Court) has held that section 5103(a), as amended by 
the VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA has 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Moreover, it is now highly questionable, in 
the wake of the Federal Circuit's decision in DAV v. 
Secretary, supra, whether the Board may cure a VCAA notice 
defect where the RO has not so notified the claimant.  In 
view of the foregoing, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  The RO should arrange for a VA 
medical examination of the veteran by an 
otolaryngologist for the purposes of 
ascertaining the current nature, extent 
of severity, and etiology of any hearing 
impairment which may be present.  

a.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the file must 
reflect that such review was 
accomplished. 

b.  Any indicated special studies 
should be conducted.  The examiner 
should be requested to express an 
opinion as to whether the veteran 
currently has a bilateral hearing 
disorder, and, based upon the 
history and current findings, 
whether it is at least as likely as 
not (i.e., at least a 50-50 
probability) that any such disorder 
had its onset during the veteran's 
period of active service or during 
active duty for training.  Any 
opinion expressed by the examiner 
must be accompanied by a complete 
rationale, including a discussion of 
causation, etiology, and continuity 
of disability since service.

3.  Then, the RO should review the claims file and 
ensure that all notification and development action 
required by the VCAA, Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied, as in paragraph 
1, above.  

4.  Thereafter, the RO should readjudicate the 
veteran's claims for entitlement to service 
connection for bilateral hearing loss and a 
bilateral knee disorder.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided with an SSOC.  The SSOC should contain 
notice of all relevant actions taken on the claim, 
to include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal since the June 1999 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only final a decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


